Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9,11,12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20050004979 A1; Berkowitz, Brian Thomas et al. (hereinafter Berk)
Regarding claim 1, Berk teaches An apparatus comprising: at least one processing device comprising a processor coupled to a memory; (Berk [FIG.1 & 2] show corresponding device with processor and memory in connection)												said at least one processing device being configured: to designate one or more particular portions of a storage volume of a storage system for inclusion in a sub-volume snapshot; (Berk [FIG.6] shows the flowchart in which one or more sections are included in a snapshot process[0041] the requestor application 302 may include one or more writer modules, such as and to generate the sub-volume snapshot as a point-in-time copy that includes the one or more designated portions of the storage volume and excludes one or more non-designated portions of the storage volume.  (Berk [FIG.6] shows the flowchart in which one or more sections are included in a snapshot process[0041] the requestor application 302 may include one or more writer modules, such as writer modules 316. In such an embodiment, the writer module actually interacts with the point-in-time copy interface 304 in order to create a snapshot. The writer is responsible for quiecing writes to a data store used by the requestor 302 for the period of time that the point-in-time copy is wherein said at least one processing device is further configured to maintain a data structure for the storage volume with particular entries in the data structure corresponding to respective ones of the portions. (Berk [FIG.1 & 3] show the corresponding storages visually that are capable of maintaining entries in the data structure [0029] As stated, the memory system 108 stores information for use by one of the host computer systems 102 and 104. The memory system 108 may be any of a number of different types of memory systems. The hardware interface 112 is typically part of the memory system 108 but may be separate. The hardware interface 112 typically includes the controls for creating and maintaining a point-in-time copy of a logical unit of memory, i.e., a LUN, such as LUNs 114. Additionally, the hardware interface typically communicates with the host computer systems 102 and 104 over network 110 and is able to provide mapping information for stored data on the various LUNs. 
Corresponding method claim 15 is rejected similarly as claim 1 above.
Corresponding product claim 18 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Berk [0016] The invention may be implemented as a computer process, a computing system or as an article of manufacture such as a computer program product. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program of instructions for executing a computer process. The computer program product may also be a propagated signal on a carrier readable by a computing system and encoding a computer program of instructions for executing a computer 
Regarding claim 2, Berk teaches The apparatus of claim 1 wherein the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more of the storage devices. (Berk [FIG.3 & 4] show the logical storage volume as particular units [0008] Creation of a point-in-time copy is done by a storage subsystem, which is typically controlled by a hardware provider. Unfortunately however, hardware providers generally operate at the "LUN" level. A LUN is a Logical Unit Number and relates to a virtual device that is "surfaced" by the storage subsystem. A LUN may correspond to a spindle in the storage subsystem or a set of spindles. From the perspective of the host or host computer system accessing a LUN, the LUN looks like a disk which can be used to construct volumes. Hence, volumes are typically a subset of a LUN, but often, a volume may be spread over various LUNs.)
Regarding claim 3, Berk teaches The apparatus of claim 2 wherein the storage volume comprises a particular logical unit of the storage system. (Berk [FIG.3 & 4] show the logical storage volume as particular units [0008] Creation of a point-in-time copy is done by a storage subsystem, which is typically controlled by a hardware provider. Unfortunately however, hardware providers generally operate at the "LUN" level. A LUN is a Logical Unit Number and relates to a virtual device that is "surfaced" by the storage subsystem. A LUN 
Regarding claim 4, Berk teaches The apparatus of claim 1 wherein the storage volume comprises a logical unit of a virtual machine file system. (Berk [0008] Creation of a point-in-time copy is done by a storage subsystem, which is typically controlled by a hardware provider. Unfortunately however, hardware providers generally operate at the "LUN" level. A LUN is a Logical Unit Number and relates to a virtual device that is "surfaced" by the storage subsystem. A LUN may correspond to a spindle in the storage subsystem or a set of spindles. From the perspective of the host or host computer system accessing a LUN, the LUN looks like a disk which can be used to construct volumes. Hence, volumes are typically a subset of a LUN, but often, a volume may be spread over various LUNs.[0169] VDS_LUN_INFO structure contains all hardware properties that can be used to locate a LUN. [171] further details the VDS (Virtual Disk Service) )
Regarding claim 5, Berk teaches The apparatus of claim 4 wherein the one or more designated portions of the logical unit of the virtual machine file system comprise at least one virtual machine storage drive file of the logical unit of the virtual machine file system. (Berk [0008] Creation of a point-in-time copy is done by a storage subsystem, which is typically controlled 
Corresponding method claim 16 is rejected similarly as claim 5 above.
Corresponding product claim 19 is rejected similarly as claim 5 above.
Regarding claim 6, Berk teaches The apparatus of claim 4 wherein the one or more non-designated portions of the logical unit of the virtual machine file system comprise at least one file of the logical unit of the virtual machine file system other than a virtual machine storage drive file. (Berk [FIG. 3 & 4] clearly show that there can be numerous different locations hence different files that be not be in the designated portion [213] shows code details on how there could be different locations)
Regarding claim 9, Berk teaches The apparatus of claim 1 wherein a given one of the entries in the data structure having a first value indicates that the corresponding one of the portions of the storage volume is designated for inclusion in the sub-volume snapshot and the given one of the entries in the data structure having a second value different than the first value indicates that the corresponding one of the portions of the storage volume is not designated for inclusion in the sub-volume snapshot (Berk [FIG.6] shows generation of point-in-time copy that includes corresponding portions and does not include other portions based on input and data characteristics [0060] When a point-in-time copy is created, all portions of each LUN is copied, including portions 418 and 422, which correspond to portions 424 and 426 on copies 408 and 412, respectively. However, prior to creating the point-in-time copy, the portions 418 and 422 are marked to indicate that these portions should be excluded from the copy of the original volume 414. The actual markings on 418 and 422 are represented by marks 427 and 429. Following the actual point-in-time copy process, since the process copies the LUNs relatively exactly, the markings 427 and 429 appear on the extents 424 and 426 of LUN copies 408 and 412. The actual markings on 424 and 426 are represented by marks 428 and 430. The markings 428 and 430 provide the necessary information to indicate that these extents 424 and 426 should be hidden or removed from the copy of the original volume 414. The types of markings may vary, but the interface layer, such as layer 304 shown in FIG. 3 recognizes the markings so as to exclude the portions.[123-130] further elaborates on the system ability to delete/exclude based upon data) [213] shows corresponding code that shows that specific volume can be designated or not designated)
Corresponding method claim 17 is rejected similarly as claim 9 above.
Corresponding product claim 20 is rejected similarly as claim 9 above.
Regarding claim 11, Berk teaches The apparatus of claim 1 wherein generating the sub-volume snapshot comprises: generating a full-volume snapshot of the storage volume; determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and configuring the sub-volume snapshot by populating entries of a data structure maintained for the storage volume such that the one or more designated portions are retained from the full-volume snapshot as the sub-volume snapshot and the one or more non-designated portions are not retained from the full-volume snapshot. (Berk [0007] The point-in-time copy, therefore, relates to a full physical copy of information stored in another portion of the storage subsystem. [0033] Since the entire LUN is copied, the portions that are not part of the volume are marked as hidden such that when the point-in-time copy is imported on the receiving system 104, only the requested volume is surfaced. The other volumes, although they appear on the LUN, remain hidden. [0060] When a point-in-time copy is created, all portions of each LUN is copied, including portions 418 and 422, which correspond to portions 424 and 426 on copies 408 and 412, respectively. However, prior to creating the point-in-time copy, the portions 418 and 422 are marked to indicate that these portions should be excluded from the copy of the original volume 414. The actual markings on 418 and 422 are represented by marks 427 and 429. Following the actual point-in-time copy process, since the process copies the LUNs relatively exactly, the markings 427 and 429 appear on the extents 424 and 426 of LUN copies 408 and 412. The actual markings on 424 and 426 are represented by marks 428 and 
Corresponding product claim 21 is rejected similarly.
Regarding claim 12, Berk teaches The apparatus of claim 11 wherein determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot comprises: mounting a file system for the storage volume on a host device; ( Berk [0028] A distributed environment 100 incorporating aspects of the present invention is shown in FIG. 1. The environment 100 has at least one host computer system 102 and potentially other host computer systems such as 104. The environment 100 may further include an archival backup system 106 for backing up data from either the host computer system 102 or 104, as described below. Additionally, the environment may include a memory or storage subsystem, such as RAID (Redundant Array of Independent Disks) system 108. The host computer systems such as 102 and 104, communicate with the memory system 108 and each other over a network configuration such as SAN 110. SAN 110 may be a system area network, such as FiberChannel, InfiniBand, among others, that provides communication capabilities to the various components, such as host systems 102 and 104. Additionally, the SAN may provide communication support parsing file system metadata for the storage volume on the host device to identify the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and communicating information identifying the one or more designated portions from the host device to the storage system. (Berk [FIG.6] shows the flowchart in which one or more sections are included in a snapshot process[0041] the requestor application 302 may include one or more writer modules, such as writer modules 316. In such an embodiment, the writer module actually interacts with the point-in-time copy interface 304 in order to create a snapshot. The writer is responsible for quiecing writes to a data store used by the requestor 302 for the period of time that the point-in-time copy is actually materialized. In addition, the writer interacts with other requestor modules (not shown) to describe what is to be copied BeginPrepareSnapshot", wherein the set of LUNs is also provided in the call. It is contemplated that at this point, the hardware provider should begin the 
Regarding claim 14, Berk teaches the apparatus of claim 1 wherein said at least one processing device comprises at least one of: a storage controller of the storage system; and a host device coupled to the storage system. (Berk [FIG.1 & 3] show the corresponding hardware components of having a storage controller and a host device in connection [0028] A distributed environment 100 incorporating aspects of the present invention is shown in FIG. 1. The environment 100 has at least one host computer system 102 and potentially other host computer systems such as 104. The environment 100 may further include an archival backup system 106 for backing up data from either the host computer system 102 or 104, as described below. Additionally, the environment may include a memory or storage subsystem, such as RAID (Redundant Array of Independent Disks) system 108. The host computer systems such as 102 and 104, communicate with the memory system 108 and each other over a network configuration such as SAN 110. SAN 110 may be a 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050004979 A1; Berkowitz, Brian Thomas et al. (hereinafter Berk) in view of Komarov; Konstantin et al.; US 20080082593 A1 (hereinafter Komarov). 
Regarding claim 8, Berk teaches The apparatus of claim 1 					but lacks explicitly teaching wherein the data structure comprises a bitmap. 		However Komarov teaches wherein the data structure comprises a bitmap. (Komarov [0016] A snapshot creation procedure is commonly works in the following way: when a snapshot is created, new I/O writes are suspended, uncommitted I/O writes are flushed, then a bitmap of used blocks is acquired from a file system service, the COW or ROW technique is started and finally, a normal I/O activity is resumed. A period of time when I/O writes are suspended is commonly a brownout period for a production system, because production software cannot work with its normal performance. In modern systems the snapshot creation period lasts only few seconds or even less because the query of a bitmap is commonly a very fast operation. [0044] the backup-list 205 is a hierarchy of fragmented bitmaps or continual extents of blocks per every logical volume included into the source storage 210, and a particular type of elements is dependent on a criterion of performance and implementation compaction [0075] The volume bitmap data are analyzed (step 850) and then all unused blocks are excluded from the preservation area of the snapshot 220. The step 860 in the FIG. 8 denotes a subroutine of removal of all unused blocks from the snapshot by iterative invoking the block removal subroutine 700. )								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Berk’s methods and make the 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050004979 A1; Berkowitz, Brian Thomas et al. (hereinafter Berk) in view of Bushman; Nathan S.; US 20160357769 A1 (hereinafter Bushman)
Regarding claim 10, Berk teaches The apparatus of claim 1 wherein the portions of the storage volume comprise 								but lacks orderly and explicitly teaching respective fixed-size blocks and the particular entries in the data structure correspond to respective ones of the fixed-size blocks. 													However Bushman teaches respective fixed-size blocks and the particular entries in the data structure correspond to respective ones of the fixed-size blocks (Bushman [0004] A storage is typically logically divided into a finite number of fixed-length blocks. A storage also typically includes a file system which tracks the 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050004979 A1; Berkowitz, Brian Thomas et al. (hereinafter Berk) in view of Bushman; Nathan S.; US 20160357769 A1 (hereinafter Bushman)
Regarding claim 13, Berk teaches The apparatus of claim 1 wherein said at least one processing device is further configured to 					but lacks explicitly teaching utilize the sub-volume snapshot to recover from a failure in at least one of the one or more designated portions of the storage volume. 		However Desai teaches utilize the sub-volume snapshot to recover from a failure in at least one of the one or more designated portions of the storage volume. (Desai  [0001] Snapshot technology is commonly used to preserve point-in-time (PIT) state and data of a virtual computing instance (VCI), such as a virtual machine. Snapshots of virtual computing instances are used for various applications, such as VCI replication, VCI rollback and data protection for backup and recovery. [0039] The data protection software is enabled to protect the virtual machine VM from failures by periodically taking a snapshot of the virtual machine so that the snapshots can be used to recover the virtual machine when there is a failure. Specifically, the snapshots of the virtual machine VM include group snapshots of the namespace object NS and the virtual disk objects VD1 and VD2, which support the virtual machine. )		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Berk’s methods and make the 

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page: 8-12): “Applicant has amended independent claim 1 to be more clear and distinct...These and other amendments herein are not made for to patentability over Berkowitz and Examiner’s response:- The Examiner respectfully disagrees with the applicant. The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification. The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. The current language of the claims is broad and can be interpreted in many different ways. Terms such 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165